 Case 2:19-cv-00131-LGW-BWC Document 23 Filed 12/31/20 Page 1 of 1


                                                                                 FILED
                                                                      John E. Triplett, Acting Clerk



                 United States District Court
                                                                       United States District Court

                                                                   By CAsbell at 8:39 am, Dec 31, 2020



             for the Southern District of Georgia
                     Brunswick Division
WESTON SHEPHARD,

        Plaintiff,

v.                                              CV 219-131

EXPERIAN INFORMATION
SOLUTIONS, INC.,

        Defendant.

                                   ORDER

     Before the Court is Plaintiff Weston Shephard’s motion to

dismiss, dkt. no. 22, wherein Plaintiff indicates he wishes to

dismiss     all      claims   asserted     against     Defendant      Experian

Information Solutions, Inc. because the parties have reached a

settlement    agreement.       Defendant    consents    to   the   dismissal.

After consideration of the motion, and for good cause shown, the

Court GRANTS the motion to dismiss.          All claims asserted in this

action are DISMISSED with prejudice.             The parties shall bear

their own fees and costs.        The Clerk is DIRECTED to close this

case.

     SO ORDERED, this 31st day of December, 2020.




                                           HON. LISA GODBEY WOOD, JUDGE
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
